DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  See MPEP § 608.01(n)1.  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GutierrezHeredia (NPL 20162) and further in view of Bredt (US 6416850 B1).
	In reference to claim 1, GutierrezHeredia discloses a method for preparing an artificial coral article, comprising: printing a …artificial coral article (“3DP has been recently used to produce cement and sandstone blocks for artificial coral reef restoration (Pardo, 2013)”)
GutierrezHeredia does not disclose the particulars of the 3D printing process.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, three dimensional printing materials systems (Title), Bredt discloses a method for preparing an article, comprising:
printing a first intermediate article having a 3D design using a 3D printer with a powder composition and a binder composition (“article having features of the present invention is made up of layers of a mixture of particles of an adhesive” [C3L41-42] and “fluid activates the adhesive in the mixture, causing the particles to adhere together” [C3L49-50]);
drying the first intermediate article to provide a greenware of the article (“article can be removed to an oven for more rapid drying” [C4L14-15]); and
post-processing the greenware to provide the article (“post-processing” [C4L16]).
The combination would be achievable by applying the Bredt method to form the 3D printed artificial coral disclosed by GutierrezHeredia.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to prepare an artificial coral article, by:
printing a first intermediate article having a 3D design using a 3D printer with a powder composition and a binder composition;
drying the first intermediate article to provide a greenware of the artificial coral article; and
post-processing the greenware to provide the artificial coral article.
A person having ordinary skill in the art would have been specifically motivated to apply the Bredt method to form the 3D printed artificial coral disclosed by GutierrezHeredia in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2-4, the cited prior art discloses the method of claim 1.
Bredt further discloses wherein: the powder composition comprises a base composition (“Reinforcing Fiber” [C8L65], “Filler” [C8L39]), and an adhesive composition (“particles of an adhesive” [C3L41-42])
the powder composition further comprises one or more wicking agents, one or more hygroscopic agents, one or more absorbent agents, or one or more deflocculants, or a mixture thereof (“Sucrose” [Table 1] and see C7L65-C8L38 and “Humectant” [C10L1])
the binder composition comprises one or more solvents selected from the group consisting of water, alcohols, and mixtures thereof (“Water” [Table 1] and see C9L55-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050059757 A1: “A method for forming an article by three-dimensional printing, … calcium carbonate” and “adhesive may include carboxymethylcellulose,”
“The 3D printing technology has allowed the Reef Arabia team to create the more intricate designs found in natural coral structures. “With 3D printing we can get closer to natural design because of its ability to produce very organic shapes and almost lay down material similar to how nature does it,”” (Pardo, NPL 20133)
“printing a construct in the shape of a reef… surface is very rough and optimal for coral larvae to settle on” (Allahgholi, NPL 20144)
“advanced digital fabrication manufacturers, and marine ecologists to imagine a floating architecture of the future that can exist productively with its surrounding environment “ (Buoyant Ecologies Float Lab NPL 20175)
“3D printing applications for tangible coral props and coral reef restoration” (Mohammed, NPL 20176)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[A] multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly” (MPEP § 608.01(n) and 35 USC 112(e))
        2 Gutierrez-Heredia, L., Keogh, C., Keaveney, S. and Reynaud, E.G., 2016. 3D printing solutions for coral studies, education and monitoring. Reef Encounter, 31, pp.39-44.
        3 https://www.forbes.com/sites/ptc/2013/10/21/3d-printed-reef-restores-marine-life-in-the-persian-gulf-3/?sh=26033b774f83
        4 Allahgholi, A., 2014. Coral Reef Restoration–A guide to effective rehabilitation techniques. Ecological Restoration, 56.
        5 https://www.variableprojects.com/buoyant-ecologies-float-lab
        6 Mohammed, J.S., 2016. Applications of 3D printing technologies in oceanography. Methods in Oceanography, 17, pp.97-117.